Citation Nr: 0620010	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  92-22 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.	Entitlement to service connection for the residuals of a 
gastrointestinal disorder.

2.	Entitlement to service connection for a low back disorder.

3.	Entitlement to service connection for hearing loss.

4.	Entitlement to service connection for tinnitus.

5.	Entitlement to an increased evaluation for the residuals 
of a left knee mediocollateral ligament tear, currently rated 
as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran has qualifying active service dated from March 6, 
1974 to September 17, 1975, as well as some additional 
periods of reserve service.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska.      

The issues of service connection for a gastrointestinal 
disorder, hearing loss, and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	The veteran's low back disorder is not related to service.  

2.	The veteran's left knee disorder is productive of 
degenerative changes, pain on motion, and atrophy of the left 
quadriceps.    




CONCLUSIONS OF LAW

1.	The veteran's low back disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.	The criteria for disability evaluation in excess of 10 
percent, for the veteran's service-connected left knee 
disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5257-5261 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a low back 
disorder and an increased rating for a left knee disorder.  
In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the issues, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in April 2005.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the evidence needed to substantiate his claims, 
and requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeal which 
the RO should obtain for the veteran (the Board also finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (veteran should be 
notified that he should submit any pertinent evidence in his 
possession).  And in this letter, the RO advised the veteran 
of the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claims.  

The Board notes two deficiencies with VCAA notification, 
however.  The RO provided notification to the veteran after 
the initial adjudications of the claims on appeal.  See 
Mayfield v. Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 8145 
(Fed. Cir. April 5, 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  And 
the RO did not provide the veteran with information regarding 
effective dates for the award of benefits.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).    

Nevertheless, despite the timing and the inadequate notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  First, any questions 
as to the appropriate effective dates to be assigned here for 
the veteran's disorders are rendered moot.  As will be 
detailed further below, the veteran's claims will be denied - 
no effective dates related to the claims on appeal will be 
assigned.  Second, in April 2006 the veteran waived 
additional review by the RO for information submitted since 
proper VCAA notice.  And the veteran has submitted volumes of 
private and VA medical evidence addressing his low back and 
knee disorders.  So the record is clear that the veteran 
understands that, to support his claims, he should submit all 
information in his possession that pertains to his claims.  
Therefore, even though the RO has not  readjudicated his 
claims since the proper VCAA notice letter, the veteran 
appears to have not been prejudiced.  Mayfield v. Nicholson, 
No. 05-7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. April 5, 
2006).              

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  This requirement also has been 
met.  VA obtained private, VA, and service medical records 
relevant to this appeal.  And VA provided the veteran with 
compensation examinations for his claims.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Service Connection

The veteran claims that he incurred a low back disorder 
during active service.  For the reasons set forth below, the 
Board disagrees with his claim.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).  Certain conditions, 
such as arthritis, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this matter, the medical evidence establishes the first 
two elements of Pond - it is clear that the veteran has a 
current low back disorder, and that he experienced a low back 
disorder while in service.  As to the first Pond element, VA 
and private medical evidence shows that the veteran has 
degenerative disc disease at L4-L5 and mild but chronic 
radiculopathy, and that he underwent a laminectomy in 1996.  
As to the second Pond element, service medical records show 
that the veteran complained of back pain on several occasions 
between April and June 1975, and  an April 1975 x-ray 
indicated a loss of lumbar lordosis.  Pond, 12 Vet. App. at 
346.  

Nevertheless, the record does not establish the third element 
of Pond here - there is no medical evidence establishing a 
link between the current low back disorder and the veteran's 
in-service symptomatology.  Pond, 12 Vet. App. at 346.  In 
fact, the medical evidence of record addressing the 
possibility of a link concludes the opposite - an October 
2005 VA examiner found that the veteran's current low back 
disorder does not relate to service, and that it likely 
instead relates to automobile and rodeo accidents the veteran 
experienced when not in active service.  Id.    

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

III.  The Merits of the Claim for an Increased Rating

The veteran injured his left knee while on active duty in 
August 1974.  While waterskiing, he experienced a medial 
collateral ligament tear in the left knee.  In April 1992, 
the RO service connected the veteran's knee disability at 0 
percent disabling.  In a June 2003 rating decision, the RO 
increased the evaluation to 10 percent based on medical 
evidence showing pain on motion.  The veteran timely appealed 
this decision to the Board, arguing that a higher rating is 
due here based on the level of disability he currently 
experiences.  For the reasons set forth below, the Board 
disagrees with his claim.  

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Recent medical evidence indicates that the veteran has full 
range of motion in his left knee, but experiences pain on 
motion, and has exhibited arthritis in the left knee joint 
and atrophy in the quadriceps above the left knee.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (the present 
level of disability is of primary concern when deciding 
increased rating claims).  

An October 2005 VA X-ray indicated very slight osteophytic 
changes of the medial compartment and tendon pain on motion.  
The examination report noted no instability, full range of 
motion, normal appearance, and that the left knee was 
nontender and stable.  The examiner noted that pain was 
elicited with medial and lateral stress.  He noted that the 
veteran ambulated with a cane, and that he used some 
assistance during the examination going from the table to 
stand.  And he noted the veteran's statements that he had no 
reduced range of motion in his left knee, no flare ups, and 
no locking, but that the left knee was occasionally weak and 
painful.  

Private medical reports dated from October 2005 to April 2006 
showed the veteran with full range of motion and apparently 
intact ligaments.  The private examiner noted point 
tenderness at the LCL and over the medial joint line and 
medial to his patella.  She also noted poor quad set with 
atrophy in the left lower extremity.    

As this medical evidence indicates that the veteran has 
arthritis (albeit very slight) in his service-connected knee, 
the Board notes that degenerative or traumatic arthritis 
(established by X-ray findings) is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joints involved.  When there is some 
limitation of motion, but which is noncompensable under a 
limitation-of-motion code, a 10 percent rating may be 
assigned for arthritis of a major joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2005).

Diagnostic Codes 5260 and 5261 address limitation of motion 
of the knee.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5260 
provides for limitation of the flexion of the leg.  Where 
flexion is limited to 60 degrees, a 0 percent rating is 
provided; when flexion is limited to 45 degrees, 10 percent 
is assigned; when flexion is limited to 30 degrees, 20 
percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of the leg, 
noted under Diagnostic Code 5261, is rated at 10 percent at 
10 degrees; 20 percent at 15 degrees; 30 percent at 20 
degrees; 40 percent at 30 degrees, and 50 percent at 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  See also 
38 C.F.R. § 4.71, Plate II, which reflects that normal 
extension and flexion of a knee is from 0 to 140 degrees.

Under Diagnostic Code 5003, the Board must assess the 
veteran's entitlement under Diagnostic Codes 5260 and 5261.  
See 38 C.F.R. § 4.71a.  During the course of this appeal, the 
veteran's left knee range of motion has been reported to be 
full.  As Diagnostic Code 5260 contemplates a noncompensable 
evaluation where there is limitation of knee flexion to 60 
degrees, a disability evaluation cannot be assigned under 
Diagnostic Code 5260.  See 38 C.F.R. § 4.71a.  As Diagnostic 
Code 5261 contemplates a noncompensable evaluation with 
limitation of knee extension to 5 degrees, a disability 
evaluation cannot be assigned under Diagnostic Code 5261 
either.  See 38 C.F.R. § 4.71a.  But the record demonstrates 
that the veteran experiences pain on motion as a result of 
his arthritis.  Hence, a 10 percent rating for arthritis 
under 5003 is appropriate in this matter.  

The Board finds the other diagnostic codes pertaining to knee 
disabilities inapplicable in this matter.  The record does 
not show objective evidence of ankylosis (5256), instability 
or subluxation (5257), locking, guarding, effusion of 
cartilage into joints (5258), removal of cartilage (5259), 
impairment of the tibia and fibula (5262), or genu recurvatum 
(5263).  See 38 C.F.R. § 4.71a.  The Board notes that in the 
original rating decision granting service connection for the 
left knee, the RO referenced Diagnostic Code 5257.  Though a 
March 2003 private examiner suspected rotary instability in 
the veteran's left knee, there is no evidence of record since 
submission of his claim showing either subluxation or lateral 
instability in that knee.  As such, the Board finds this code 
provision inapplicable to this matter.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  The Board even finds Diagnostic 
Code 5259 inapplicable in this matter even though it is 
referenced in the June 2003 rating decision (which increased 
the veteran's left knee disorder from 0 to 10 percent).  The 
record shows that the veteran has not undergone surgery for 
his left knee, and has not therefore undergone removal of 
cartilage from his knee.    

The Board has also considered whether a higher rating for the 
veteran's knee disability is warranted on the basis of 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  It is clear 
here that the veteran has pain on motion and atrophy in his 
left quadriceps.  But an increased rating is not warranted on 
this authority as the veteran has already been compensated 
for his pain on motion and consequent atrophy with the 10 
percent evaluation awarded by the RO in June 2003.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); see also 
VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 
1997).  

In making this decision, the Board has recognized the 
veteran's subjective complaints of pain and limitation, 
particularly in those comments offered at his May 2004 Board 
hearing.  The Board has considered these comments closely.  
But, as the veteran is a layperson, the Board assigns more 
weight to the conclusions derived from the medical 
professionals' examination reports.  Ultimately, a claimant's 
personal belief, however sincere, cannot form a factual basis 
for granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992).  

Nor does the evidence reflect that the veteran's knee 
disorder has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The record 
reflects that the veteran is able to ambulate effectively.  
In fact, the private medical evidence shows that the veteran 
maintains an active lifestyle through hunting.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for an increased rating must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  


ORDER

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to an evaluation in excess of 10 percent, for the 
residuals of a left knee mediocollateral ligament tear, is 
denied.    


REMAND

In February 2005, the Board remanded this matter for 
additional medical inquiry into the veteran's hearing loss 
and tinnitus claims.  The record indicates that such medical 
inquiry has not yet been conducted.  As part of the February 
2005 remand, the Board also requested medical opinion on 
whether the veteran's active service aggravated his 
preexisting gastrointestinal disorder.  The record indicates 
that such a medical opinion has not yet been obtained.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
VA examinations with appropriate 
specialists to determine the nature, 
severity and etiology of his 
gastrointestinal disorder, and his 
claimed hearing loss and tinnitus 
disorders.  The claims file must be made 
available to and reviewed by the 
examiners in conjunction with the 
examinations, and the examination reports 
should reflect that such reviews were 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.   
 
2.  With regard to the veteran's hearing 
loss and tinnitus claims, the specialist 
should advance an opinion as to the 
likelihood (likely, at least as likely as 
not, not likely) that any hearing loss or 
tinnitus disorder relates to the 
veteran's active service.  The specialist 
should provide a complete rationale for 
conclusions reached.  

3.  With regard to the veteran's 
gastrointestinal disorder, the specialist 
should advance an opinion as to the 
whether the veteran's preexisting 
gastrointestinal disorder increased in 
severity beyond the natural progression 
of the disease.  The specialist should 
provide a complete rationale for 
conclusions reached.   

4.  The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


